NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 AXEL ARNULFO DONIS-ALEGRIA,                      No.   15-72106
 AKA John Doe, AKA Louis Ramirez,
                                                  Agency No. A201-289-313
                  Petitioner,

   v.                                             MEMORANDUM *

 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Axel Arnulfo Donis-Alegria, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Donis-Alegria failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Donis-Alegria’s contention that the agency erred in not conducting a

future-oriented hardship analysis is not supported by the record and does not

amount to a colorable claim that would invoke our jurisdiction. See id. (absent a

colorable constitutional claim or question of law, the court lacks jurisdiction to

review the agency’s discretionary hardship determination).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     15-72106